Citation Nr: 1642805	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-22 706	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a back disability.

3.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a finger disability.

4.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for flat feet.

5.  Entitlement to service connection for sleep apnea.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of March 2012 and December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran has requested, at different times, a Board hearing by videoconference and also an in-person hearing to be held at the RO.  He is entitled to one hearing on appeal, either via videoconference or in person, for the purpose of presenting argument and testimony relevant to the issues on appeal.  38 C.F.R. § 20.700.

A hearing was scheduled for September 2016; however, the Veteran submitted a timely request to have it rescheduled, along with an explanation of good cause for rescheduling the hearing.  The Board finds his explanation and request to be entirely adequate.  


Accordingly, the case is REMANDED for the following action:

The RO should schedule a hearing before a Veterans Law Judge to be held either in person OR via videoconference, providing him and his representative with adequate notice of the scheduled date and time.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


